United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1211
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Archie Bob Jenkins, Jr.,                *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 6, 2007
                                Filed: April 17, 2007
                                 ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Archie Bob Jenkins (Jenkins) appeals the sentence the district court1 imposed
upon his guilty plea to possessing at least one firearm after having been convicted of
multiple felonies, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The court
sentenced Jenkins to 180 months in prison and 3 years of supervised release.
Jenkins’s counsel moved to withdraw and filed a brief under Anders v. California, 386
U.S. 738 (1967). In his pro se supplemental brief, Jenkins argues enhancing his
sentence based on prior convictions results in double punishment. Jenkins contends

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
his “illegal incarceration” gives rise to a private cause of action against his warden,
and on that basis he seeks an “equitable remedy” from this court.

       We reject Jenkins’s argument, see United States v. Thomas, 930 F.2d 12, 14
(8th Cir. 1991) (use of prior crimes to enhance sentence does not violate Double
Jeopardy Clause), and hold his request for an equitable remedy is frivolous. Having
reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Thus, we grant counsel’s motion to withdraw,
and we affirm.
                       ______________________________




                                         -2-